           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

DEMITRI MONTEL PETTY                                        PLAINTIFF

v.                     No. 4:19-cv-395-DPM-BD

RUSTY PAGE, Sergeant, Faulkner County
Sheriff Office; and COLE MARCUM,
Officer, Faulkner County Sherriff Office                DEFENDANTS

                                ORDER
     On de novo review, the Court adopts Magistrate Judge Deere's
partial recommendation, Ng 4, and overrules Petty's objections, NQ 7.
FED. R. CIV. P. 72(b)(3). Petty says that Page and Marcum abused a
County policy when they allegedly violated his rights. But he hasn't
alleged that the policy itself was unconstitutional or that it was the
"moving force" behind his injury. Burlison v. Springfield Public Schools,
708 F.3d 1034, 1041 (8th Cir. 2013). Petty's official-capacity claims
therefore fail and are dismissed without prejudice.
     So Ordered.

                                                  i'
                                 D.P. Marshall Jr.
                                 United States District Judge
